EXHIBIT 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions Six Months Ended June 30, Year Ended December 31, (Unaudited) Earnings: Income (loss) from continuing operations before income taxes $ Equity in net income of affiliates included above Fixed charges Distributed income of equity affiliates - 39 Interest capitalized Earnings, as adjusted $ - $ Fixed Charges: Interest expense $ Interest capitalized 77 Dividends on preferred securities - 4 3 Portion of rental expense representative of interest factor Fixed Charges $ Ratio of Earnings to Fixed Charges - 1Earnings were not sufficient to cover fixed charges in 2008. The deficit was $943.
